Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 12, 1996, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the Unemployment Insurance Appeal Board’s finding that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed. Testimony at the hearing established that claimant had an ownership interest in a business that sold western-style clothing and horse tack. He was also a signatory on the business banking account, acted as a security guard and occasionally assisted his wife in performing various activities on behalf of the business, such as moving inventory and waiting on customers after regular business hours. This evidence is sufficient to support the Board’s finding that claimant was not totally unemployed (see, Matter of Ruqus [Sweeney], 232 AD2d 717; Matter of Goldman [Hudacs], 196 AD2d 927). Because claimant failed to disclose this information to the local unemployment insurance office, substantial evidence supports the Board’s finding that claimant made willful false statements to obtain benefits (see, Matter of Ruqus [Sweeney], supra).
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.